      Case 2:18-cr-14011-RLR Document 84 Entered on FLSD Docket 02/01/2019 Page 1 of 6

USDC FLSD 245B (Rev. 09/08) - Judgment in a Criminal Case                                                              Page 1 of 6




                               UNITED STATES DISTRICT COURT
                                                        Southern District of Florida
                                                             Fort Pierce Division

  UNITED STATES OF AMERICA                                             JUDGMENT IN A CRIMINAL CASE
             v.
 CHARLTON EDWARD LA CHASE                                              Case Number: 2:18-CR-14011-001
                                                                       USM Number: 17080-104

                                                                       Counsel For Defendant: Fletcher Peacock
                                                                       Counsel For The United States: Michael Porter
                                                                       Court Reporter: Pauline Stipes
The defendant pleaded guilty to count(s) 2 and 3 of the Superseding Indictment.
The defendant is adjudicated guilty of these offenses:
                                                                                                       OFFENSE
 TITLE & SECTION                         NATURE OF OFFENSE                                                               COUNT
                                                                                                       ENDED
                                         Transmitting threats through interstate and foreign
 18:875(c)                                                                                             02/04/2018        2-3
                                         communications
The defendant is sentenced as provided in the following pages of this judgment. The sentence is imposed pursuant
to the Sentencing Reform Act of 1984.
Count(s) 1,4, and 5 are dismissed on the motion of the United States.
It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change
of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney
of material changes in economic circumstances.




                                                                     Date of Imposition of Sentence: 1/29/2019




                                                                     ____________________________________________
                                                                     Robin L. Rosenberg
                                                                     United States District Judge


                                                                     Date: __1/31/2019_____________________________
      Case 2:18-cr-14011-RLR Document 84 Entered on FLSD Docket 02/01/2019 Page 2 of 6

USDC FLSD 245B (Rev. 09/08) - Judgment in a Criminal Case                                         Page 2 of 6

DEFENDANT: CHARLTON EDWARD LA CHASE
CASE NUMBER: 2:18-CR-14011-001
                               IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of 18 months as to each of counts two and three to run concurrently.
The defendant is remanded to the custody of the United States Marshal.

                                                            RETURN
I have executed this judgment as follows:




Defendant delivered on ________________________________________ to ________________________________________

at ________________________________________, with a certified copy of this judgment.




                                                              ___________________________________________
                                                              UNITED STATES MARSHAL


                                                              ___________________________________________
                                                              DEPUTY UNITED STATES MARSHAL
      Case 2:18-cr-14011-RLR Document 84 Entered on FLSD Docket 02/01/2019 Page 3 of 6

USDC FLSD 245B (Rev. 09/08) - Judgment in a Criminal Case                                                                  Page 3 of 6

DEFENDANT: CHARLTON EDWARD LA CHASE
CASE NUMBER: 2:18-CR-14011-001
                               SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of 3 years as to each of counts two
and three to run concurrently.

The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release
from the custody of the Bureau of Prisons.

The defendant shall not commit another federal, state or local crime.

The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a
controlled substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least
two periodic drug tests thereafter, as determined by the court.

The defendant shall cooperate in the collection of DNA as directed by the probation officer.

The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in accordance with
the Schedule of Payments sheet of this judgment.

The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional
conditions on the attached page.
                                            STANDARD CONDITIONS OF SUPERVISION
    1. The defendant shall not leave the judicial district without the permission of the court or probation officer;
    2. The defendant shall report to the probation officer and shall submit a truthful and complete written report within the first fifteen
       days of each month;
    3. The defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
    4. The defendant shall support his or her dependents and meet other family responsibilities;
    5. The defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or
       other acceptable reasons;
    6. The defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
    7. The defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
       controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;
    8. The defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
    9. The defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted
       of a felony, unless granted permission to do so by the probation officer;
    10.The defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation
       of any contraband observed in plain view of the probation officer;
    11.The defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement
       officer;
    12.The defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
       permission of the court; and
    13.As directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s
       criminal record or personal history or characteristics and shall permit the probation officer to make such notifications and to
       confirm the defendant’s compliance with such notification requirement.
      Case 2:18-cr-14011-RLR Document 84 Entered on FLSD Docket 02/01/2019 Page 4 of 6

USDC FLSD 245B (Rev. 09/08) - Judgment in a Criminal Case                                            Page 4 of 6

DEFENDANT: CHARLTON EDWARD LA CHASE
CASE NUMBER: 2:18-CR-14011-001
                                   SPECIAL CONDITIONS OF SUPERVISION
Mental Health Treatment - The defendant shall participate in an approved inpatient/outpatient mental health
treatment program. The defendant will contribute to the costs of services rendered (co-payment) based on ability
to pay or availability of third party payment.

Permissible Computer Examination - The defendant shall submit to the U.S. Probation Officer conducting
periodic unannounced examinations of the defendant’s computer(s) equipment which may include retrieval and
copying of all data from the computer(s) and any internal or external peripherals to ensure compliance with this
condition and/or removal of such equipment for the purpose of conducting a more thorough inspection; and to
have installed on the defendant’s computer(s), at the defendant’s expense, any hardware or software systems to
monitor the defendant’s computer use.

Permissible Search - The defendant shall submit to a search of his/her person or property conducted in a
reasonable manner and at a reasonable time by the U.S. Probation Officer.

No Contact with Victims - The defendant shall have no personal, mail, telephone, or computer contact with the
victims
      Case 2:18-cr-14011-RLR Document 84 Entered on FLSD Docket 02/01/2019 Page 5 of 6

USDC FLSD 245B (Rev. 09/08) - Judgment in a Criminal Case                                            Page 5 of 6

DEFENDANT: CHARLTON EDWARD LA CHASE
CASE NUMBER: 2:18-CR-14011-001
                          CRIMINAL MONETARY PENALTIES
The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.
                                                      Assessment        Fine           Restitution
            TOTALS                                     $200.00          $0.00            $0.00
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment,
unless specified otherwise in the priority order or percentage payment column below. However, pursuant to
18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United States is paid.
NAME OF PAYEE                                                      TOTAL LOSS*   RESTITUTION ORDERED
* Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for
offenses committed on or after September 13, 1994, but before April 23, 1996.
**Assessment due immediately unless otherwise ordered by the Court.
      Case 2:18-cr-14011-RLR Document 84 Entered on FLSD Docket 02/01/2019 Page 6 of 6

USDC FLSD 245B (Rev. 09/08) - Judgment in a Criminal Case                                                 Page 6 of 6

DEFENDANT: CHARLTON EDWARD LA CHASE
CASE NUMBER: 2:18-CR-14011-001
                               SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A. Lump sum payment of $200.00 due immediately.
Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal
monetary penalties is due during imprisonment. All criminal monetary penalties, except those payments made
through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.
The defendant shall receive credit for all payments previously made toward any criminal monetary penalties
imposed.
This assessment/fine/restitution is payable to the CLERK, UNITED STATES COURTS and is to be addressed to:
U.S. CLERK'S OFFICE
ATTN: FINANCIAL SECTION
400 NORTH MIAMI AVENUE, ROOM 08N09
MIAMI, FLORIDA 33128-7716
The assessment/fine/restitution is payable immediately. The U.S. Bureau of Prisons, U.S. Probation Office and the
U.S. Attorney's Office are responsible for the enforcement of this order.
Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and
Several Amount, and corresponding payee, if appropriate.
CASE NUMBER
                                                                                         JOINT AND SEVERAL
DEFENDANT AND CO-DEFENDANT NAMES                                  TOTAL AMOUNT
                                                                                         AMOUNT
(INCLUDING DEFENDANT NUMBER)

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest,
(4) fine principal, (5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of
prosecution and court costs.
